internal_revenue_service p o box cincinnati oh release number release date date date department of the treasury employer_identification_number contact person - id number contact telephone number legend uil b schools c name d name e school system dear also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provided in code sec_117 you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable description of your request your letter indicates you will operate a scholarship program the purpose of the program is to allow students with financial need that show promise for college and career success the opportunity to graduate from college with little to no student_loan debt and obtain a job at a family sustaining wage this scholarship will provide for tuition board and room books and fees for up to four years at any one of the schools consisting of b to date you have made grants to qualified sec_501 letter catalog number 58263t public_charities including designated educational institutions consisting of b in order to fund and administer educational scholarships these scholarships were given under the names of c and d you are now expanding your involvement in c and d by having a more active role in the selection process award calculation and renewal process moreover the amounts of each award will vary and will generally be equivalent to the cost of attendance less any other aid including pell grants and private scholarships in addition the number of grants made annually will be determined by calculating the allocated funds minus the estimated costs of renewals and divided by the estimated costs for new recipients you will also give consideration to the ratio of awards granted and the number of qualified applications received each year at each institution to determine the number of scholarships available for c and d details of c the goal of c is to help promising students from your state with limited financial means earn a college degree free of college debt c will be publicized by you to the financial aid offices of b and will have a dedicated website which is linked to yours to be eligible for an award under c applicants must be a resident of your state who show financial need which you will measure by using federal pell grant criteria in addition applicants must show outstanding academic achievement in high school as measured by their high school rank and their gpa each designated educational_institution will create their own scholarship application forms consistent with their financial aid process as well as process the applications and nominate qualified applicants the names of the nominees and their application packages will be then forwarded to you you will determine the amount of each scholarship based on available financial information from the applicants and this may be done in collaboration with the designated educational_institution the awards are also renewable for three additional years for a total of eight semesters provided recipients maintain a cumulative g p a of at least on a scale and are enrolled on a full-time basis credit hours or more each semester you will facilitate interviews of all nominees and make the final selection of recipients as well as determine the amount of each award the number of nominees requested from each designated educational_institution will be approximately double the number of anticipated awards to be granted at that institution you will select the recipients based on financial need and merit all recipients will be recognized on your website as well as through other methods details of d the initial goal of d is to provide needs-based scholarships to students graduating from a designated high school in the e school district to complete a two- or four-year college education at a designated educational_institution consisting of b the majority of students from the schools in the e school district receive free or reduced- price lunch d is letter catalog number 58263t promoted through a dedicated website with a link to yours d is also publicized by the counseling offices of each high school in e who will also distribute applications for d to be eligible for d applicants are to e e e e e attend a designated educational_institution consisting of b show a specific gpa demonstrate significant financial need show involvement as a community member with strong potential for success in the college setting articulate a plan for their education career goals in addition applicants must submit a completed application by a specific date with required attachments including an essay financial information and a letter of recommendation from a teacher to f who will then process the applications and nominate qualified applicants the names of the nominees and their application packages will be then forwarded to you you may also interview the nominees and will select recipients based on financial need and merit scholarships are renewable as long as the recipients maintain a specific gpa and are enrolled on a full-time basis as well as submit a summary of each year’s college experience to you controls for c and d you will communicate directly with the recipients regarding expectations of annual reports grade updates including a transcript and other needed information you will also have a staff member who serves as the primary point_of_contact for the designated institutions recipients and alumni the staff member will be responsible for the management of all aspects of the scholarship programs including its promotion and any needed collaboration efforts one goal of this position is to have clearly documented and consistently implemented processes in place for all scholarships at each of the designated institutions you will generally pay the funds directly to the educational_institution who will administer and manage the scholarships further you will encourage the recipients to work part time throughout the academic year to contribute to their support but this is not required you represent that you will arrange to receive and review grantee reports monthly but no less than quarterly to ensure compliance with the purposes of the grant make tuition payments or payments for housing directly to the institution when possible distribute and ensure grant funds held by the grantee are used for their intended purposes investigate any perceived diversions of funds from their intended purposes and ensure such actions do not occur in the future and receive donations from a limited number of donors who are supportive of your program and provide appropriate documentation and reporting to donors you represent that you will maintain all records related to the following individual grants including information used to evaluate grantees grantees who are identified as letter catalog number 58263t a disqualified_person how the amount and purpose of each grant was established and how you established supervision and investigation of the grants described above basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure e e e e the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 other conditions that apply to this determination e this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don’t differ significantly from those described in your original request e this determination applies only to you it may not be cited as a precedent e e internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary if you have questions please contact the person listed at the top of this letter please keep a copy of this letter in your records letter catalog number 58263t e e we have sent a copy of this letter to your representative as indicated in your power_of_attorney sincerely stephen a martin director exempt_organizations rulings and agreements letter catalog number 58263t
